Affirmed and Memorandum Opinion filed June 8, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00447-CV

       MARCUS A. TOWNLEY AND ERIN M. MCCAIN, Appellants

                                        V.
                         LINDA A. LANIER, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1077886

                  MEMORANDUM OPINION

      This appeal arises from a dispute between neighboring property owners over
the cost to reconstruct a shared residential fence. Appellee Linda A. Lanier paid to
rebuild the fence and sought payment from her neighbors, appellants Marcus A.
Townley and Erin M. McCain, believing they agreed to bear some of the cost.
Appellants refused to contribute, Lanier sued, and the case proceeded to jury trial
on breach of contract and quantum meruit claims. The jury found in Lanier’s
favor, and the court signed a judgment awarding $780 in damages, plus attorneys’
fees.

        Appellants raise seventeen numbered issues on appeal. After reviewing the
briefs and the record, we conclude that appellants have not demonstrated reversible
error, and we affirm the judgment.

                                           Background

        In 2014, Lanier’s property abutted property owned by Townley and McCain,
and a fence divided the two lots.1 Constructed in 1993 or 1994, the original wood
fence deteriorated over time. According to Lanier, she “was having a great deal of
trouble keeping the fence boards up.” Additionally, the parties’ multiple dogs
“would bicker between the fences.”

        One day in 2014, Lanier said, Townley “climbed up on the fence and he
explained to [Lanier] that he and his wife were doing a lot of remodeling with the
house and that they had recently replaced the fence that was common between he
and [another neighbor] and would [Lanier] be interested in sharing the cost of the
fence that was common between their two yards.” Lanier ultimately agreed and
hired a contractor to do the work. She gave Townley a copy of the bid and told
him that she would “only charge him half” of the price per square foot that
Townley had paid to replace his side fence, which would have amounted to $785.

        The contractor Lanier hired did not perform adequately, which Townley
brought to Lanier’s attention. In the evenings, Townley, who was at home during
the day, shared his observations with Lanier:

        [A]t one point he told me the workmanship was not good, that the
        fence wasn’t straight, that they weren’t building the corners correctly
        and at the far corner where his fence would adjoin mine, or the
        1
            By the time of trial in 2019, Lanier had sold her property and moved.

                                                   2
      common fence anyway, he wasn’t going to be able to adjoin it
      because they weren’t building it in the right place and at one other
      occasion they told me they found the contractors drinking on the job
      when I wasn’t there.

      As a result, Lanier terminated that contractor.         Based on Townley’s
recommendation, Lanier hired the contractor Townley had used to replace the
fence on the other side of his property. The second contractor completed the fence,
giving Townley and McCain the “good” side or the “pretty” side—i.e., the side
with flush planks that did not show framing.

      When Lanier asked for payment, Townley refused. His last comments to
Lanier were “I’m not paying you anything. The fence looks great.”

      Lanier sued, alleging that “[i]t was fully understood between [Lanier] and
[Townley and McCain] that said fence was a mutual obligation with mutual
benefits.” She asserted claims for breach of contract, quantum meruit, fraud, and
fraudulent misrepresentation. The contract and quantum meruit claims were tried
to a jury, which found in Lanier’s favor. Specifically, the jury found that:

         • Townley and McCain agreed to have Lanier authorize the
           building of a replacement fence between their two properties.
         • Townley and McCain failed to comply with the agreement to
           pay for part of the fence.
         • Townley and McCain failed to comply with the agreement first.
         • Services/materials were provided to Townley and McCain.
         • Townley and McCain accepted the services or materials.
         • Townley and McCain had reasonable notice that Lanier
           expected compensation for the payment of services or
           materials.
         • $780 would fairly and reasonably compensate Lanier for her
           damages that resulted from or because of Townley’s and
           McCain’s failure to comply.

                                          3
      In accordance with the jury’s verdict, the trial court signed a judgment that
Lanier recover from Townley and McCain $780 in damages and $1,320 in
attorney’s fees, as well as conditional appellate fees, costs, and pre- and post-
judgment interest.

      Townley and McCain appeal.

                                    Analysis

      Appellants present seventeen issues for our review. Most of them, however,
lack citation to the record or to legal authority. Under our rules of appellate
procedure, briefs must contain “a clear and concise argument for the contentions
made with appropriate citations to authorities and to the record.” Tex. R. App. P.
38.1(i). Although we must construe briefs liberally to avoid disposing of issues
without reaching the merits when possible, see Perry v. Cohen, 272 S.W.3d 585,
587 (Tex. 2008), the complete dearth of applicable argument, legal authority, or
record support for several issues, discussed below, compels us to conclude that
appellants have waived them due to inadequate briefing. See In re R.H.W. III, 542
S.W.3d 724, 742 (Tex. App.—Houston [14th Dist.] 2018, no pet.); San Saba
Energy, L.P. v. Crawford, 171 S.W.3d 323, 338 (Tex. App.—Houston [14th Dist.]
2005, no pet.).

      As we are able, we will address those arguments we find sufficiently briefed
in support of appellants’ stated issues, see @.C.T.S. @dvanced Computer Tech.
Servs., LLC v. Lexington Auto Repair, Inc., No. 14-16-00497-CV, 2017 WL
3662465, at *4 (Tex. App.—Houston [14th Dist.] Aug. 24, 2017, no pet.) (mem.
op.), while avoiding the role of advocate for any party. Joseph v. Woodgrove
Condo. Ass’n, No. 14-10-00273-CV, 2011 WL 2149409, at *1 (Tex. App.—
Houston [14th Dist.] May 26, 2011, no pet.) (mem. op.); Evans v. Duncan, No. 05-


                                        4
04-00761-CV, 2005 WL 1926324, at *1 (Tex. App.—Dallas Aug. 12, 2005, no
pet.); see also In re R.H.W. III, 542 S.W.3d at 742.

      We first consider several procedural issues, followed by issues challenging
the evidentiary support for the jury’s verdict, before finally turning to appellants’
remaining complaints.     The bolded headings are appellants’ issues, re-printed
verbatim.

A.    Procedural Complaints

      Issue 1: The trial court abused its discretion by holding an off-record
      pre-trial hearing without a court reporter present, despite Appellants’
      objections, on February 20, 2019.
      Appellants contend that the trial court held a pre-trial hearing, that they
requested a court reporter to transcribe the hearing, that no reporter was made
available, that appellants objected to the reporter’s absence, and that the trial court
conducted the unrecorded hearing over their objection. Appellants argue that the
lack of reporter’s record prevents them from complaining “of certain error and
other post-judgment and appellate procedural remedies.”

      Not only do appellants fail to support their argument with legal authority,
but we see no indication on the docket sheet that the trial court conducted a hearing
as claimed by appellants. Further, although appellants assert that they “filled out a
court reporter request form, requested a transcript be taken of all proceedings that
day for this case, and submitted the request form to the court clerks,” they do not
direct us to where we may find such a request in the record.

      In the absence of legal or record citation, we overrule appellants’ first issue.
See Tex. R. App. P. 38.1(i); In re R.H.W. III, 542 S.W.3d at 742.

      Issue 2: The trial court abused its discretion, and violated Appellants’
      due process rights, by denying the Defendants’ third motion for

                                          5
      continuance, and by denying the Defendants’ amended motion to
      compel disclosure and production of documents.
      Appellants assert that, while preparing for trial, they discovered that Lanier
sold and vacated her residential property several months before trial began.
Appellants moved for a trial continuance, as well as to compel certain discovery.

      Appellants contend that the trial court orally denied their motions at a
hearing, but we have no record of the hearing. We also see no written order ruling
on the motions. Appellants’ failure to obtain a ruling on either motion, or to object
to the court’s lack of ruling, renders their complaint unpreserved for appeal. See
Tex. R. App. P. 33.1; Jackson v. FedEx Ground Package Sys., Inc., No. 02-07-
00246-CV, 2008 WL 1867931, at *2 (Tex. App.—Fort Worth Apr. 24, 2008, no
pet.) (mem. op.) (motion for continuance); Copenhaver v. Medina, No. 08-02-
00136-CV, 2003 WL 22215152, at *1 (Tex. App.—El Paso Sept. 25, 2003, no
pet.) (mem. op.) (motion to compel). We overrule appellants’ second issue.

      Issue 3: The trial court erred and abused its discretion by failing to
      submit jury instructions, definitions, and questions as to the fact
      elements of the Appellants’ defenses.

      Appellants argue that the trial court’s “sweeping rejection” of appellants’
proposed jury instructions, definitions, and questions was erroneous because none
of the factual questions on appellants’ pleaded defenses or affirmative defenses
was submitted to the jury for a finding. Appellants contend that they introduced
evidence and testimony at trial supporting some of their affirmative defenses,
including failure of consideration, accord and satisfaction, and waiver; although
they cite no passage in the reporter’s record supporting their assertion.

      To preserve error in the omission of a party’s own question, the party must
have objected to the omission, tendered the question in substantially correct form,
and obtained a ruling from the trial court. Tex. R. Civ. P. 274, 276, 278; Sears,
                                          6
Roebuck & Co. v. Abell, 157 S.W.3d 886, 893 (Tex. App.—El Paso 2005, pet.
denied). We do not see in the record that the trial court ruled on appellants’
proposed questions. Appellants’ proposed jury charge is unmarked and does not
bear any indication that the court “refused” to submit the questions, and, if the
court orally ruled on the proposal, we were not provided with the reporter’s record
documenting the ruling. In the absence of any evidence in the record that the trial
court considered and refused appellants’ questions on defenses, we find that
appellants did not preserve error based on these questions. Deutsch v. Hoover, Bax
& Slovacek, L.L.P., 97 S.W.3d 179, 198 (Tex. App.—Houston [14th Dist.] 2002,
no pet.). We overrule appellants’ third issue.

       Issue 4: The trial court erred by refusing to admit evidence at trial
       demonstrating that Plaintiff alienated her ownership interest in her
       fence.
       During trial, appellants attempted to introduce a printout from an internet
website showing Lanier’s house for sale and a list of upgrades to the property,
including the new fence. The trial court excluded the evidence. Appellants argue
that this evidence would have shown that Lanier clearly claimed the fence as her
own property, intended to sell the new fence together with her land and buildings,
and then alienated her ownership interest in the fence when Lanier sold the
property. This evidence, they contend, would have supported their defenses of
failure of consideration and waiver.

       Given that the jury was not charged with any affirmative defense issues,
appellants’ argument is unpersuasive. They also cite no legal authority to support
their argument. In the absence of any persuasive explanation how the trial court’s
ruling probably caused the rendition of an improper judgment,2 and in the absence

       2
         Appellants’ argument would fail for another reason. In their brief, appellants concede
that Lanier testified that she sold the fence along with her house. Accordingly, the excluded
                                              7
of citation to relevant case law, we overrule appellants’ fourth issue for inadequate
briefing. See Tex. R. App. P. 38.1(i); Duruji v. Duruji, No. 14-05-01185-CV, 2007
WL 582282, at *8 n.16 (Tex. App.—Houston [14th Dist.] Feb. 27, 2007, no pet.).

       Issue 12: The trial court erred by submitting improper and/or defective
       instructions, definitions, and questions to the jury at trial, and/or by
       entering judgment on a verdict, that completely omitted designated
       responsible third parties.

       Prior to trial, the trial court designated certain third parties—other neighbors
whose properties also abutted the fence at issue—as responsible third parties.
However, the trial court did not include the responsible third parties in the jury
charge.    Appellants complain that this omission prevented the jury from
determining the liability and proportionate responsibility of the designated
responsible third parties.

       Appellants do not cite any portion of the trial record regarding contributory
conduct of the responsible third parties, and thus we cannot conclude that the trial
court erred as alleged. See Gardner Oil, Inc. v. Chavez, No. 12-10-00274-CV,
2012 WL 1623420, at *6 (Tex. App.—Tyler May 9, 2012, no pet.) (mem. op.)
(“The trial court should not allow the submission of a question to the jury
regarding conduct of a responsible third party where there is not sufficient
evidence to support the submission.”). We overrule appellants’ twelfth issue.

B.     Merits Complaints

       The parties agree that Lanier submitted her case to the jury on two issues:
breach of contract and quantum meruit. The jury found in Lanier’s favor on both



evidence would have been cumulative of admitted testimony, and thus the exclusion would not
be reversible error. State v. Cent. Expressway Sign Assocs., 302 S.W.3d 866, 870 (Tex. 2009)
(exclusion of cumulative evidence is harmless).

                                             8
claims, and the judgment granted Lanier recovery without specifying the theory on
which liability is based.

      In six issues, appellants challenge the submission of, or the sufficiency of
the evidence supporting, Lanier’s breach of contract claim.          Appellants also
challenge the charge language accompanying Lanier’s quantum meruit claim, but
with one exception, they do not challenge the sufficiency of the evidence
supporting the jury’s findings on that claim. If we conclude that the judgment may
be upheld on either one of the independent theories of recovery, we need not
address any alleged error pertaining to the other claim. See, e.g., Boatland of
Houston, Inc. v. Bailey, 609 S.W.2d 743, 750 (Tex. 1980) (alleged error in the
submission of an issue is harmless when the findings of the jury in answer to other
issues are sufficient to support the trial court’s judgment).

      Issue 9: The trial court erred by signing and entering a judgment on
      March 6, 2019 against Appellants because the jury’s verdict does not
      reflect all elements of Plaintiff’s quantum meruit claim.
      To recover under quantum meruit a claimant must prove that: (1) valuable
services were rendered or materials furnished; (2) for the person sought to be
charged; (3) which services and materials were accepted by the person sought to be
charged, used, and enjoyed by him; and (4) under such circumstances as
reasonably notified the person sought to be charged that the plaintiff in performing
such services was expecting to be paid by the person sought to be charged.
Bashara v. Baptist Mem’l Hosp. Sys., 685 S.W.2d 307, 310 (Tex. 1985).

      The court’s charge submitted the quantum meruit theory to the jury in a
series of questions, as opposed to a single question. The relevant inquiries are:

                                    Question No. 4

      Were the services/materials provided to the Defendants?

                                           9
                                  Question No. 5

      Did the Defendants accept the services or materials?

                                  Question No. 6

      Did Defendants have reasonable notice that Plaintiff expected compensation
      for the payment of services or materials?

                                  Question No. 8

      Did Plaintiff provide valuable services or materials?

The jury answered all these questions affirmatively.

      Appellants advance two separate, but related, arguments under their ninth
issue. First, they contend the judgment cannot stand on a quantum meruit theory
because the charge omitted one required element necessary to support quantum
meruit recovery, and thus “the jury’s verdict lacks findings sufficient to establish
all of the necessary elements of the Appellee’s quantum meruit cause of action.”
The missing element, appellants say, is whether they “used and enjoyed” the fence.
Although Question No. 5 asked whether appellants accepted the services or
materials, appellants are correct that the charge did not ask whether appellants
“used and enjoyed” them. Appellants, however, did not object to that omission. In
the absence of objection, and when as here the trial court does not make written
findings on omitted elements, they are deemed found in a manner supporting the
judgment if the deemed findings are supported by evidence. See Tex. R. Civ. P.
279; In re J.F.C., 96 S.W.3d 256, 262-63 (Tex. 2002); Clouse v. Levin, 339
S.W.3d 766, 770 (Tex. App.—Houston [14th Dist.] 2011, no pet.).

      Which brings us to appellants’ second argument under their ninth issue,
namely that “insufficient credible evidence” exists to support a finding that they
used and enjoyed the fence. There is some evidence from which a reasonable jury

                                        10
rationally could have inferred that appellants accepted, used, and enjoyed the
services or materials provided by Lanier. Lanier testified: that it was Townley’s
idea to replace the fence; that Lanier had conversations with both Townley and
McCain about the fence; that Townley and McCain got the “good” or “pretty” side
of the fence; that McCain never said she would not pay for the fence; and that
Townley was concerned about the first contractor’s work because Townley wanted
to be sure that the new fence would join with the side fence appellants had already
replaced.   The jury may have inferred that the completed fence met with
Townley’s approval in that regard. Appellants disputed Lanier’s version of events
and denied using, enjoying, or benefitting from the new fence in any way.
However, the jury is the sole arbiter of the credibility of witnesses and the weight
to give to their testimony. See Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d
757, 761 (Tex. 2003). Lanier’s testimony, which the jury reasonably could have
believed, is legally and factually sufficient evidence that Townley and McCain
used and enjoyed the materials or services provided. See, e.g., RC Mgmt., Inc. v.
Tex. Waste Sys., Inc., No. 04-02-00488-CV, 2003 WL 1712535, at *4 (Tex.
App.—San Antonio Apr. 2, 2003, no pet.) (mem. op.) (evidence that appellant did
not refuse delivery of trash containers or contact trash company to, at the very
least, complain of the delivery of the containers was sufficient to support jury’s
determination that appellant accepted, used, and enjoyed the benefits of trash
company’s services).

      Because there is some evidence that appellants used and enjoyed the fence,
that omitted element is deemed found in support of the judgment. See In re J.F.C.,
96 S.W.3d at 262-63; Clouse, 339 S.W.3d at 770. Thus, the judgment is supported
by all findings and elements necessary to support recovery under a quantum meruit
theory.


                                        11
      Appellants do not challenge the other findings on quantum meruit, nor do
they make any other argument against the claim. Accordingly, those unchallenged
findings are binding.         Rayner v. Dillon, 501 S.W.3d 143, 158 (Tex. App.—
Texarkana 2016, pet. dism’d) (when a party fails to “challenge in the court of
appeals the factual or legal sufficiency of the evidence supporting” the jury’s
answer, the answer is established as to the theory alleged).                    We overrule
appellants’ ninth issue.

      Furthermore, because the jury’s quantum meruit findings are sufficient to
support the trial court’s judgment, any alleged errors regarding Lanier’s breach of
contract claim are harmless, and we need not address the merits of those issues.
For this reason, we also overrule appellants’ seventh, eighth, thirteenth, fifteenth,
sixteenth, and seventeenth issues.3 Boatland of Houston, 609 S.W.2d at 750.



      3
          Appellants’ issues relating to breach of contract are as follows:
      Issue 7: The trial court erred by signing and entering a judgment on March 6,
      2019 against Appellant Erin McCain because there is insufficient evidence of the
      existence of a contract between the Plaintiff and Defendant McCain.
      Issue 8: The trial court erred by signing and entering a judgment on March 6,
      2019 against Appellants because the Plaintiff failed to meet her burden of proof
      that a valuable consideration was exchanged.
      Issue 13: The trial court erred by submitting an improper instruction on
      ratification to the jury.
      Issue 15: The trial court erred by submitting question No. 2 to the jury, and/or
      erred by entering judgment on the verdict, because question No. 2 presumes
      existince [sic] of an essential but unestablished fact-element [existence of a
      contract].
      Issue 16: The trial court erred by submitting question No. 3 [who breached
      agreement first] to the jury, and/or erred by entering judgment on the verdict,
      because question No. 3 is irrelevant and could have confused the jury.
      Issue 17: The trial court erred by submitting question No. 7 [damages] to the jury,
      and/or erred by entering judgment on the verdict, because question No. 7 asks for
      a conclusion founded on a false premise [existence of a contract].

                                                 12
      Issue 5: The trial court erred by signing and entering a judgment of
      joint and several liability, on March 6, 2019, because there is insufficient
      evidence of joint liability, and/or because the judgment does not
      conform to the Appellee’s pleadings in that respect.

      Issue 11: The trial court erred by submitting improper and/or defective
      instructions, definitions, and questions to the jury at trial, and/or by
      entering judgment on a verdict, that prevented the jury from
      apportioning responsibility between the two Defendants.

      In two issues, appellants complain that the judgment erroneously imposes
joint and several liability against Townley and McCain.

      Joint and several liability arises in contract and, by extension, in quantum
meruit, based upon the relationship between the parties and the existence of what
amounts to joint promises. K-Bar Servs., Inc. v. English, No. 03-05-00076-CV,
2006 WL 903735, at *5 (Tex. App.—Austin Apr. 7, 2006, no pet.) (mem. op.).

      The quantum meruit questions did not ask about Townley’s and McCain’s
actions individually. However, we see no indication in the record that appellants
made the trial court aware of their complaint. See Bluestar Energy, Inc. v. Murphy,
205 S.W.3d 96, 99 (Tex. App.—Eastland 2006, pet. denied) (rejecting appellant’s
argument that joint and several liability was inappropriate when jury was asked to
determine whether both appellants jointly breached the agreement and complaining
appellant did not object to inclusion in the question); cf. W&F Transp., Inc. v.
Wilhelm, 208 S.W.3d 32, 45 n.12 (Tex. App.—Houston [14th Dist.] 2006, no pet.)
(appellants did not waive complaint that charge failed to ask about individual
defendant’s liability, when the specific issue was discussed at the charge
conference). Appellants assert that they raised the issue in their proposed jury
charge, but as we determined above, there is no indication that the trial court
considered or ruled on appellants’ proposal.


                                        13
      Further, appellants’ reference to “proportionate responsibility” is misplaced.
The proportionate-responsibility statute does not apply to contract or quasi-contract
claims. See Tex. Civ. Prac. & Rem. Code § 33.002; In re Mobile Mini, Inc., 596
S.W.3d 781, 787 n.2 (Tex. 2020) (orig. proceeding); GB Tubulars, Inc. v. Union
Gas Operating Co., 527 S.W.3d 563, 576 (Tex. App.—Houston [14th Dist.] 2017,
pet. denied).

      We overrule appellants’ fifth and eleventh issues.

      Issue 6: The trial court erred by signing and entering a judgment on
      March 6, 2019 that awards attorney’s fees to the Appellee because
      Plaintiff’s attorney’s fees were not properly proven up at trial.
      In their sixth issue, appellants argue that Lanier failed to prove the
reasonableness of her attorney’s fees.

      The factfinder’s starting point for calculating an attorney’s fee award is
determining the reasonable hours worked multiplied by a reasonable hourly rate,
and the fee claimant bears the burden of providing sufficient evidence on both
counts. See Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469,
498 (Tex. 2019); El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 760 (Tex. 2012).
Sufficient evidence includes, at a minimum, evidence of (1) particular services
performed, (2) who performed those services, (3) approximately when the services
were performed, (4) the reasonable amount of time required to perform the
services, and (5) the reasonable hourly rate for each person performing such
services. Rohrmoos Venture, 578 S.W.3d at 498.

      Here, Lanier’s attorney, Richard Martini, briefly testified at trial and also
introduced several pages of invoices, which included billing details.          After
reviewing this evidence, we conclude that Lanier’s evidence sufficiently addressed
the Rohrmoos Venture factors. Martini testified, “I’ve been an attorney for 33

                                         14
years. The fees that I’ve charged are custom and regular in the industry for cases
such as this. They were reasonable and necessary in the prosecution of this claim.”
Martini charged Lanier $250 per hour but testified on cross-examination that he
had seen billing rates “as low as 150 or 175 . . . [or] as high as 300 or 350. And,
again, that’s just for a standard contract case. No bells and whistles.”

      Martini substantiated the hours worked with invoices that contained billing
details. The invoices were itemized by task and by date and were calculated by
Martini’s billing rate multiplied by the amount of time worked, which was timed in
six-minute increments.

      Martini sought over $10,000 in attorney’s fees, and the jury awarded him
$1,320 (and conditional appellate fees of $3,000). We hold that there is legally
sufficient evidence to support the reasonable attorney’s fees awarded by the trial
court and overrule appellants’ sixth issue. Rohrmoos Venture, 578 S.W.3d at 498.

C.    Remaining Complaints

      Issue 10: The trial court erred by signing and entering a judgment on
      March 6, 2019 against Appellants because the Plaintiff’s claims were
      compromised by the sale of her property.

      Appellants contend that Lanier should be estopped from recovering damages
from appellants because she “sold the fence to another buyer.”             Appellants’
argument is as follows:

      Effectively Appellee, according to her allegations, entered into a
      contract with Appellants for the sale of the fence, but then sometime
      later sold the fence to another buyer. Appellee is, or ought to be,
      estopped, under an equitable theory, from recovery for breach of a
      contract and quantum meruit claims while at the same time
      exchanging the same underlying consideration [the fence] in another
      contract with another party.



                                          15
      There is no evidence that Lanier entered into a contract with Townley and
McCain to sell appellants the fence. Rather, Lanier’s theory was that the parties
agreed that each property owner would pay a share of the cost to build the new
fence. Again, appellants cite no portion of the record to support their assertion that
Lanier contracted to sell appellants the fence, nor do they cite legal authority to
support their argument. We overrule appellants’ tenth issue.

      Issue 14: The trial court erred by submitting question No. 1 to the jury,
      and/or erred by entering judgment on the verdict, because question No.
      1 is an irrelevant finding.
      In the charge, the jury was asked, “Did Defendants agree to have Plaintiff
authorize the building of a replacement fence between their two properties?”
Appellants argue that this question failed to put the fact elements of Lanier’s
pleaded causes of action—breach of contract or quantum meruit—to the jury.

      We agree that this question does not pertain to either of Lanier’s tried
claims. However, appellants do not explain how the submission of the question
probably led to the rendition of an improper judgment. Crowson v. Bowen, 320
S.W.3d 486, 489 (Tex. App.—Fort Worth 2010, no pet.) (“To obtain a reversal
based on the trial court’s error, however, [appellant] must show that the error
probably caused the rendition of an improper judgment or probably prevented him
from properly presenting his case to this court.”) (citing Tex. R. App. P. 44.1(a);
Romero v. KPH Consolidation, Inc., 166 S.W.3d 212, 225 (Tex. 2005)).

      In the absence of any argument or legal authority to show why the trial
court’s submission of the question amounts to reversible error, we overrule
appellants’ fourteenth issue.




                                         16
                                    Conclusion

      We affirm the trial court’s judgment.




                                       /s/    Kevin Jewell
                                              Justice


Panel consists of Justices Jewell, Bourliot, and Hassan.




                                         17